
	

114 HCON 91 : Providing for a conditional adjournment of the House of Representatives.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		H. CON. RES. 91
		IN THE SENATE OF THE UNITED STATES
		November 5, 2015ReceivedCONCURRENT RESOLUTION
		Providing for a conditional adjournment of the House of Representatives.
	
	
 That when the House adjourns on any legislative day from Thursday, November 5, 2015, through Thursday, November 12, 2015, on a motion offered pursuant to this concurrent resolution by its Majority Leader or his designee, it stand adjourned until 2 p.m. on Monday, November 16, 2015, or until the time of any reassembly pursuant to section 2 of this concurrent resolution, whichever occurs first.
		2.
 (a)The Speaker or his designee, after consultation with the Minority Leader of the House, shall notify the Members of the House to reassemble at such place and time as he may designate if, in his opinion, the public interest shall warrant it.
 (b)After reassembling pursuant to subsection (a), when the House adjourns on a motion offered pursuant to this subsection by its Majority Leader or his designee, the House shall again stand adjourned pursuant to the first section of this concurrent resolution.
			
	Passed the House of Representatives November 5, 2015.Karen L. Haas,Clerk
